Case 7:19-cv-10989-VB Document 25 Filed 11/10/20 Page 1 of 2

Case 7:19-cv-10989-VB Document 24 Filed 11/09/20 Page 1of2

 

APPLICATION GRANTED.

Rule 12 does not provide for an automatic stay. However, under the
circumstances, defendant Quick's time to answer the complaint is stayed
pending the Court's consideration of the pending motion to dismiss.
(Doc. #19). After the motion is decided, the Court will instruct the
defendants who remain in the case to file an answer by a specific date.

LETITIA JAMES
ATTORNEY GENERAL The Clerk is instructed to terminate the letter-motion. (Doc. #24).
Chambers will mail a copy of this Order to plaintiff at the address on the
docket.
Via ECF SO ORDERED:

Honorable Vincent L. B
United States District C
Southern District of Ne
300 Quarropas Street {Vincent L. Briccetti, U.S.D.J.
White Plains, NY 1060|November 10, 2020

 

 

 

 

Re: Warren v. Quick, 19-CV-10989
Dear Hon. J. Briccetti:

In this 42 U.S.C. § 1983 action, this office represents all defendants, Mallozzi, Loren, and
Quick. The pro se plaintiff, state prisoner Vincent Warren alleged defendant Quick, the inmate
grievance supervisor, retaliated against him for filing a grievance by denying him position as
alternate to the IGRC Representative. The Complaint also alleged that Defendant Mallozzi and
Loren fail to intervene to stop Defendant Quick from “running” the grievance elections “however
she pleases.”

Defendants Loren and Mallozzi have a FRCP 12(b)(6) motion to dismiss pending before
your Honor. (ECF Dkt. Nos. 19, 20, 23). Defendant Quick did not move and has not answered,
Defendant Quick would like a clarification as to whether the answer is stayed under FRCP
12(a)(4)(A) while the Court decides the 12(b)(6) motion and if not, to either allow Defendant
Quick permission to file the answer after the court decides the motion so that if there is an
amended complaint or if there is a discovery conference all remaining or new defendants move
in unison. In the last alternative, Defendant Quick would seek permission to file the Answer
within seven (7) days.

Respectfully submitted,

 

 

 

 

. Pewee USDC SDNY
anice Powers DOCUMENT
Assistant Attorney General ELECTRONICALLY FILED
BOC #:

DATEFILED: 1/10/2020

 

 

 

 

 

 

44 SOUTH BROADWAY, WHITE PLAINS, NY 10601 © OFFICE: (914) 422-8755 @ FAx (914) 422-8706 ¢e AG.NY.GOV
Case 7:19-cv-10989-VB Document 25 Filed 11/10/20 Page 2 of 2

Case 7:19-cv-10989-VB Document 24 Filed 11/09/20 Page 2 of 2

ce via regular mail to:
Vincent Warren DIN No. 01A3241
Sing Sing Correctional Facility 354 Hunter Street Ossining, NY 10562-5442

 
